Title: To James Madison from John Graham, 30 November 1805
From: Graham, John
To: Madison, James


          
            Sir
            Pensacola 30th. Novr. 1805
          
          After a very tedious passage I arrived here, via Mobile, on the 23d. Inst and the next morning delivered to Governor Folch the Letter with which I had been charged by Governor Claiborne & of which I beleive a Copy has been sent to you. I am sorry to say that neither this Letter, nor any representations I have been able to make to Governor Folch have induced him to suspend the execution of the Order for the exaction of Duties on American Property passing the Town of Mobile—he tells me that before he took possesion of this Government the Order had been issued by Mr Morales the Intendant—that it had since been approved of by the King and that he could not agree to its suspension unless he received an equivalent on the Mississippi. He takes it as a position that the Spanish Inhabitants of Baton Rouge have as much Right to pass Orleans without paying Duty as the American Inhabitants of Washington County have to pass Mobile & he says that so soon as Governor Claiborne shall give him assurances that Spanish Vessels are permitted to pass to & from Baton Rouge without paying Duties at Orleans, he will suspend the Order now in force at Mobile: & if it shall be found that Spanish Vessels have not hitherto been prevented from freely going to Baton Rouge, that he will refund the Money which has been paid this Year at Mobile on the passage of American Property. He limits the refunding to this Year because the Accounts of former Years have been settled & are not now under his controul.
          As I did not know that any vessel would be permitted to pass Orleans without paying Duty unless she was bound for Natchez, I endeavoured to convince Governor Folch that the cases which he thought parallel were not so. Finding however that I could not succeed in this, I took him upon his own Ground of Reciprocity & proposed, as the Inhabitants were permitted to send off from Baton Rouge all their Produce free of Duty, that no Restriction should be placed on the Export Trade of the Mobile or rather that he should immediately withdraw those already placed & leave the question of Imports as it now stands until he could hear from Governor Claiborne. He pointedly objected to this, saying that to us the Export Trade was the most important & to them the Import Trade.
          On the Subject of Military preparations Governor Folch assures me that none are made here with a view to Hostilities against the United States. He says that the propriety of sending Reinforcements to the Garrisons of Mobile & Baton Rouge was suggested by recent occurrences in the neighbourhood of those places & that as to the Garrisons of this Town & the Fort; below, they fall short of their full number by 600 Men. With Sentiments of the Highest Respect I have the Honor to be, Sir Your Mo Obt Sert
          
            John Graham
          
          
            1st Decr. I have received the Official Answer to Governor Claiborne’s Letter & expect to sail this Morning for Orleans.
          
        